Citation Nr: 1526071	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  13-20 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from February 1943 to December 1945.  He died in July 2011, and the Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the claim.  The RO in Montgomery, Alabama, currently has jurisdiction over the Veteran's VA claims folder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In the case of contributory cause of death, it must be shown that a service-connected disability contributed substantially or materially to cause death.  38 C.F.R. § 3.312(c)(1). 

Service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

A service-connected disability will be considered as the contributory cause of death when that the disability contributed substantially or materially to death, combined to cause death, or aided assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Service-connected diseases involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, with debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c). 

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1). 

In this case, the Veteran died in July 2011.  His death certificate lists his immediate cause of death as pneumonia, due to or as a consequence of congestive heart failure (CHF), due to or as a consequence of chronic obstructive pulmonary disease (COPD).  No other condition(s) were listed as causing or contributing to his death, nor was an autopsy performed.

At the time of his death, the Veteran was service-connected for posttraumatic stress disorder (PTSD), and amputation of the right middle finger.  The Appellant has contended, in essence, that the Veteran's heart condition was secondary to his service-connected PTSD; and, as such, his PTSD materially contributed to his death.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board observes that the affect one disability has upon another involves complex medical issues, and generally requires competent medical evidence to resolve.  Here, nothing on file shows that the Appellant has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, her contentions cannot constitute competent medical evidence.  38 C.F.R. 
§ 3.159(a)(1).

The Board acknowledges the Appellant has submitted medical treatise evidence in support of her contention that the Veteran's heart condition was secondary to his PTSD.  However, the issue in this case is whether the nature and severity of the Veteran's PTSD could have had the effect on his heart condition as she contends; and, if so, whether it contributed to his death in the manner she contends.

A VA medical opinion was promulgated in September 2013 to address the Appellant's contentions.  This opinion, in pertinent part, concluded that the Veteran's PTSD was at least as likely as not (50 percent or greater probability) to have caused or aggravated beyond normal progression his diagnosed heart condition of coronary artery disease (CAD) only, but that the CAD did not cause or contribute to the Veteran's death.  However, as part of the stated rationale the examiner related that the Veteran had no history of myocardial infarction (MI) (i.e., heart attack); and that there is absolutely no evidence that CAD (in absence of history of MI) played any role in development of his CHF or other lung conditions like COPD/pneumonia/VTE, etc.

Despite the fact the September 2013 VA examiner noted having reviewed the Veteran's VA claims folder, the Board notes that various medical records note a history of MI in 1997.  Moreover, subsequent to the promulgation of the VA medical opinion the Appellant submitted private medical records from Carraway Methodist Medical Center which reflect the Veteran was hospitalized in August 1997; during which time he underwent coronary artery bypass times three (3); and had pre- and post-operative diagnosis of CAD, status-post recent anteroseptal, extensive, MI.  (Emphasis added).  In other words, there is evidence the Veteran had an MI as a result of his CAD, which goes to the explicit rationale of the September 2013 opinion.  Further, even though the examiner stated the PTSD affected the Veteran's CAD only, there is no explicit opinion that addresses what affect, if any, it had upon the CHF or other conditions listed as the cause of the Veteran's death.  This is of particular significance as there is evidence of CHF prior to the time of the Veteran's death, to include records dated in May 1999 and January 2000.

In view of the foregoing, the Board must find that the September 2013 VA medical opinion is not adequate for resolution of this appeal.  Therefore, a remand is required to obtain a supplemental opinion in light of the evidence documenting an MI, either from the original VA examiner or from another appropriately qualified clinician if the original examiner is unavailable.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Appellant identify the names and addresses of all medical care providers who treated the Veteran for his PTSD, heart, and respiratory issues prior to his death and which are not currently of record.  After securing any necessary release, obtain those records not on file.

2.  After obtaining any additional records to the extent possible, the Veteran's VA claims folder should be referred to the September 2013 VA examiner for clarification of the opinion regarding the cause of the Veteran's death.  In pertinent part, the examiner should address whether the August 1997 private medical records from Carraway Methodist Medical Center showing evidence of MI warrants any change in the opinion that the CAD (which has been recognized as secondary to the PTSD) did not cause or materially contribute to the Veteran's death; i.e., is it at least as likely as not that, with the evidence of prior MI, the Veteran's CAD caused or materially contributed to his death.  

If the examiner answers in the negative, then an opinion should be promulgated which explicitly addresses whether it is at least as likely as not the Veteran's service-connected PTSD caused or aggravated his CHF, pneumonia, and/or COPD.  By aggravation, the Board means a permanent increase in severity that is beyond natural progression.

If the original September 2013 VA examiner is unavailable, then the requested opinion should be obtained from another appropriately qualified clinician.

A complete rational for any opinion(s) promulgated should be provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Appellant's satisfaction, the Appellant and her representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the case was last adjudicated below, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


